Citation Nr: 0118418	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

A decision by the Board of Veterans' Appeals (Board) in 
February 1977 denied the veteran's claim for service 
connection for a psychoneurosis, on the basis that there was 
neither evidence indicating the presence of a psychoneurosis 
in service nor evidence demonstrating a continuity of 
symptomatology post-service, and only evidence of a current 
diagnosis long after military service.

A decision by the Board in August 1979 determined that the 
new evidence received since the 1977 decision did not 
establish a new factual basis for the grant of service 
connection for a psychoneurosis.

A decision by the Board in March 1982 determined that the new 
evidence received since the 1979 decision was material, but 
did not establish entitlement to service connection for a 
nervous disorder, including PTSD.

This matter comes to the Board from an October 1998 RO rating 
decision that (1) determined that there was no new and 
material evidence submitted to reopen the veteran's claim for 
PTSD, and (2) denied the veteran's claim for bilateral 
hearing loss.  The veteran submitted a notice of disagreement 
in March 1999, and the RO issued a statement of the case in 
May 1999.  The veteran submitted a substantive appeal in June 
1999.


REMAND

(1)  PTSD

Service department records reflect that the veteran was 
awarded the Combat Infantryman Badge and the Purple Heart 
Medal, and that he participated in battles and campaigns in 
Sicily, Normandy, and northern France. The veteran now 
contends that he has a psychiatric disorder, and that his 
symptoms include nightmares of events that occurred in 
combat.  

The veteran's previous claims for service connection for 
psychoneurosis and for a nervous disorder, to include PTSD, 
were denied.  The Board notes that the veteran's last 
psychiatric evaluation was in 1975-i.e., before PTSD was a 
recognized diagnosis in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  There is also lay evidence of treatment in 
service for acute combat fatigue and nervousness.  Prior to 
making a determination on the veteran's current application 
to reopen his claim for service connection, it is the 
judgment of the Board that, in the specific circumstances of 
this case, and in the context of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § _, 114 Stat. 
2096 (2000) (VCAA), the veteran should be afforded a VA 
psychiatric examination to determine whether or not he has 
PTSD or another mental disorder related to service.

(2)  Bilateral Hearing Loss

Statements of the veteran in the claims folder are to the 
effect that he was exposed to heavy gunfire in service.  The 
veteran described one incident where a shell exploded in his 
vicinity; the veteran could not see or hear, and blood was 
dripping from his nose and mouth.  Lay evidence from another 
soldier who had served with the veteran reflects that they 
both suffered a severe concussion from a German artillery 
blast.

The claims folder contains neither medical evidence of 
current bilateral hearing loss, nor post-service medical 
records of treatment for bilateral hearing loss.  The duty to 
assist the veteran in the development of facts pertinent to 
his claim for service connection includes obtaining all 
relevant records and to provide him with an adequate 
examination.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, it is the judgment of the Board that the veteran 
should be afforded a VA examination to determine whether or 
not he has bilateral hearing loss related specifically to 
that incident of hearing loss in service or to another 
incident of service, or to his exposure to heavy gunfire in 
service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD, and for hearing loss 
since separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his mental 
disorder, if any.  The psychiatrist 
should state:

(a)  Whether the veteran meets the 
diagnostic criteria of the American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders, Fourth Edition, to 
support the diagnosis of PTSD;

(b)  Whether there is a nexus 
between the PTSD and one or more of 
the veteran's combat stressors; and 
if not

(c)  Whether it is at least as 
likely as not that any current 
mental disorder, regardless of 
diagnosis, is related to 
manifestations of acute combat 
fatigue and nervousness in service 
or to another incident of service.

The psychiatrist should support all 
opinions with a discussion of medical 
principles as applied to the medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The veteran should be afforded a VA 
audiometric examination to determine the 
nature and extent of his hearing loss, 
and to obtain an opinion as to the 
etiology of this condition.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the 
veteran's hearing loss, including whether 
it is at least as likely as not that this 
condition is related to the incident of 
hearing loss in service or to another 
incident of service, or related to 
exposure to heavy gunfire in service.  
The examiner should support the opinion 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The RO should determine whether the 
duty to assist has been satisfied under 
the VCAA.  If so, the RO should then 
review the veteran's claims for service 
connection for PTSD and for bilateral 
hearing loss.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



